Evans, J.
(dissenting). I favor an affirmance in this case on other grounds than those stated in the first division of the majority opinion. I do not care, therefore, to discuss such first division, although I 'am somewhat skeptical of its soundness.
I do dissent from the second division of the opinion. First, I think it is not warranted by the pleadings in the lower court. The answer in question was an affirmative defense. ISTo counterclaim or cross-bill was pleaded. It did conclude with a prayer quoted in the majority opinion. *108Hut a prayer lias no place in a defensive answer. Neither could such prayer be effective as a motion for continuance. If the defendant desired a continuance, it could have moved for tiie same, and could have supported its motion with a showing of facts. It did not do so. It is the only way that a continuance could have been obtained, in advance of a trial of the issues. The prayer of the answer brought nothing before the court for a preliminary consideration.
Suppose there had been no demurrer. The case would have been at issue upon petition and answer, and would have gone to trial upon the allegations of the answer. Again, supjiose the demurrer had been overruled. The case would be at issue and ready for trial. An overruling of the demurrer would not have continued the case. The sustaining of the demurrer would not prevent a continuance. It in no manner adjudicated the question whether the case ought to be continued or not. Briefly, the situation is: there was no motion for a continuance, and we are now reversing the case because the trial court did not, by some means, in the absence of a motion, yet continue the case.
Furthermore, the appellant has not claimed a reversal on any such ground. He has claimed nothing here on this appeal by reason of the fact that the prayer of his answer asked a continuance. The argument of appellant has formally specified three errors relied on for reversal. These are as follows:
(1) The court erred in sustaining plaintiff's demurrer to defendant's answer, as amended.
(2) _ The court erred in rendering judgment in favor of the plaintiff against the defendant upon defendant’s allegation to stand on its- answer as amended.
(3) The court erred in not giving full faith and credit to the judgment rendered in the justice court of Joseph Dimite at G-alena, Jo Daviess County, Illinois.
It has stated five brief points, or propositions of law. *109The question of continuance is not suggested, directly or indirectly, either in the errors relied on or in the brief points. Furthermore, there is not a suggestion of the kind in the argument.
I cannot agree to the statement of the majority that the rule requiring brief points is wholly for the benefit of the court, and that it is a matter of grace with us to waive or insist. The appellee has a right to rely upon the stated errors relied on for reversal, and upon the argument of the appellant. The conduct of the appellee as to accepting the appellant’s abstract or filing an amendment thereto is often determined by the scope of appellant’s argument. Nor would the appellee be justified in arguing questions negatively which are not raised nor insisted upon by the appellant in his brief. The result in this case is that we are reversing it upon a question which has not been argued by either side. Surely, the appellee was entitled to be heard upon the question that is found to be fatal to his judgment.
I favor the affirmance of the case on its larger merits. The plaintiff in this case was, in a legal sense, a party to the contract out of which the claim arose. The consideration to be paid by the defendant company was to be paid to the plaintiff, by the express terms of the contract. It is named as payee of the contract. Such is the legal effect of the proviso, “At A. G. Case & Co.’s, to their order.” There was a valid consideration for such provision. The plaintiff advanced all the expense money to Cox necessary for the performance of the contract. The amount so advanced was $360 of principal. The assignment from Cox was a mere relinquishment of any equity or interest in the contract. It was not the assignment of an account or debt due him from the defendant railway company, in the ordinary sense of the term. Plaintiff brings its action on the contract. The contract was an Iowa contract, made in Iowa by residents of Iowa. There was never a moment when Cox could *110have maintained an action against the railway company for the amount due under such contract. There was never a moment when the railway company could have discharged its obligation to the plaintiff under this contract by paying the money to Cox. It was, therefore, not a debtor to Cox, in a legal sense.
■ It appears from the defendant’s answer that a banking company in Illinois purported to bring an attachment suit against Cox, and to obtain jurisdiction in rem before a justice of the peace, by garnishment of the railway company as a supposed debtor of Cox. The proceeding was wholly in rent. It is not claimed that any personal jurisdiction was acquired of any party except the garnishee. Now, if the railway company never was a debtor to Cox, there was no res. Of course, if there was no res, there would be no jurisdiction in rem; if no jurisdiction in rem, there was no jurisdiction at all.
If some alleged creditor of the plaintiff had brought an attachment suit in Illinois, and had garnished the railway company, a very different question would be presented. In such .case, jurisdiction in rem could be obtained; and it may be conceded that, in such case, the duty would devolve upon the plaintiff to defend the garnishment. Plaintiff has brought suit upon the contract on the faith of which it parted with its money. This contract was signed by the railway company in advance of receiving the benefits thereunder. Though plaintiff received an assignment or relinquishment from Cox, it had no need of it, so far as maintaining its suit against the railway company was concerned. The plaintiff is not suing as an assignee of an account. It does allege, in its petition, that Cox “verbally assigned and set over said contract to plaintiff.” Even that allegation was unnecessary. The plaintiff was specifically named as the payee of the contract, and, under our statute, had a right to maintain its action thereon.
*111Suppose, therefore, that Cox never had assigned the contract.. Would such omission be fatal to the maintenance of its action on the contract by the plaintiff? Manifestly not. I emphasize, therefore, the proposition of fact appearing in the record, that the plaintiff is not suing as the assignee of Cox; nor is it suing as an assignee of an account; nor could the defendant ever have truthfully answered, as a garnishee, that it was, at any time under the contract sued on, a debtor to Cox. I would affirm.
Weaver, J., joins.